United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Troy, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-325
Issued: February 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 13, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated October 18, 2007 that affirmed the denial of her
claim for a recurrence of disability. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant sustained a recurrence of disability commencing
November 25, 2006 causally related to her accepted employment condition.
FACTUAL HISTORY
On April 13, 2004 appellant, then a 39-year-old mail processor, filed an occupational
disease claim alleging that she developed a bilateral shoulder condition due to repetitive lifting at
work. She noticed the condition in June 1998 and stopped work on March 26, 2004 and worked
intermittently thereafter. The Office accepted the claim for temporary aggravation of right

shoulder arthritis and temporary left shoulder strain, temporary neck strain and temporary lumbar
strain.
On March 15, 2005 Dr. Paul J. Siatczynski, a Board-certified orthopedic surgeon,
performed hemiarthroplasty of the right shoulder and diagnosed degenerative arthritis. On
June 12, 2005 appellant accepted a limited-duty position and returned to work. On June 27,
2005 she filed a CA-2a, notice of recurrence of disability claim, which was accepted by the
Office on July 15, 2005. On October 25, 2005 appellant accepted a limited-duty position
working three days per week with lifting restrictions. On February 15, 2006 she filed a CA-2a,
notice of recurrence of disability claim which was accepted by the Office on March 1, 2006. On
February 16, 2006 Dr. Siatczynski performed arthroscopic limited debridement of the rotator
cuff and glenoid with acromioplasty of the right shoulder and diagnosed status post
hemiarthroplasty of the right shoulder with rotator cuff tendinitis. The Office authorized both
surgical procedures.
In reports dated February 24 to August 9, 2006, Dr. Siatczynski noted that appellant was
progressing well postoperatively. On June 6, 2006 appellant underwent a functional capacity
evaluation which determined that she could work subject to restrictions of waist to crown lifting
limited to 20 pounds rarely, 15 pounds occasionally and 10 pounds frequently.
On August 10, 2006 appellant accepted a position as a modified light-duty mail
processing clerk, 6.5 hours per day, 3 days per week with restrictions of lifting limited to
10 pounds and “cutting” limited to 30 minutes per hour.
On October 20, 2006 Dr. Siatczynski noted appellant’s continued complaints of right
shoulder pain. In a duty status report of the same date he changed her work restrictions to 3 days
per week, 6.5 hours per day, lifting limited to 10 pounds and cutting reduced from 30 to
20 minutes per hour. On October 20, 2006 Dr. Siatczynski advised that appellant was unable to
work due to headaches caused by shoulder pain. On November 17, 2006 he treated appellant for
worsening bilateral shoulder pain with clicking. Dr. Siatczynski opined that reducing appellant’s
hours and restricting lifting and cutting was ineffective in relieving her symptoms. He noted that
he had no choice but to take appellant off work during the Christmas rush to see if her condition
improved and advised that she was disabled through January 5, 2007. Appellant also submitted
reports from Dr. Naysha Varghese, a Board-certified internist, dated November 8, 2006, who
treated appellant for right shoulder pain and advised that she could return to work on
November 20, 2006.
Appellant submitted several CA-7 forms claiming compensation for total disability
beginning November 11, 2006. On December 12, 2006 the Office advised appellant of the
evidence needed to establish her claim for compensation for total disability starting
November 25, 2006. It requested that she submit a physician’s reasoned opinion addressing the
relationship of her claimed disability and the original work injury. The Office subsequently
developed the claim as a recurrence of disability.
On December 12, 2006 the Office referred appellant for a second opinion to
Dr. Michael J. Geoghegan, a Board-certified orthopedic surgeon, to determine if she had
residuals of her accepted condition. It provided Dr. Geoghegan with appellant’s medical records,

2

a statement of accepted facts and a detailed description of her work duties. In a January 11, 2007
report, Dr. Geoghegan reviewed the records provided and performed a physical examination of
appellant. He diagnosed degenerative arthritis involving the right shoulder and rotator cuff
tendinitis. Dr. Geoghegan noted that appellant underwent a hemiarthroplasty with poor results
and was scheduled for a total shoulder arthroplasty. He noted findings of an audible and
palpable click of the right shoulder, positive impingement sign and limited passive and active
motion. Dr. Geoghegan advised that appellant had residuals of her work injury which included
limitation of motion and audible and palpable snap of the right shoulder present on active and
passive motion. He indicated that, following the arthroplasty, appellant would not be able to
return to her previous job as a mail processor. Dr. Geoghegan advised that appellant could not
do any overhead work, extend her arm or lift over five pounds.1
The Office requested a supplemental report from Dr. Geoghegan asking that he address
whether appellant’s work stoppage on November 25, 2006 was medically warranted given her
work restrictions. On February 7, 2007 Dr. Geoghegan advised that, as of the date he examined
appellant on January 11, 2007, she was not totally disabled but could perform work within her
restrictions which included limitation of any overhead work, no lifting over five pounds and no
reaching with the right upper extremity.
Appellant submitted a November 3, 2006 report from Dr. Siatczynski, who treated her for
left shoulder pain. Dr. Siatczynski diagnosed rotator cuff tendinitis, no evidence of arthritis,
possibly due to overstress at work. He indicated that appellant was currently working three days
a week and advised that he would not provide additional restrictions.
In a decision dated March 5, 2007, the Office denied appellant’s claim for a recurrence of
disability as of November 25, 2006 to March 5, 2007.
On March 10, 2007 appellant requested an oral hearing which was held on July 30, 2007.
She submitted reports from Dr. Siatczynski dated January 5 to July 2, 2007. He noted that
appellant’s condition was unchanged with clicking from the glenoid with rotation.
Dr. Siatczynski diagnosed degenerative arthritis and recommended a total arthroplasty of the
right shoulder. On April 25, 2007 he performed a revision of the right shoulder and diagnosed
failed hemiarthroplasty of the right shoulder. In a July 2, 2007 duty status report, Dr. Siatczynski
noted that appellant could return to work on June 25, 2007 with a restriction of no use of the
right arm. On July 20, 2007 Dr. Varghese opined that appellant developed a left shoulder and
back condition due to her right shoulder injury. He diagnosed lumbosacral, cervical spine strain
and left shoulder tendinitis and opined that these conditions were causally related to appellant’s
initial work injury.
On June 28, 2007 the employing establishment offered appellant a limited-duty
assignment as a clerk using the left arm only. Appellant rejected the position noting that the job
could not be performed efficiently with one arm.

1

In a letter dated December 19, 2006, the Office indicated that appellant would be paid a total of 26 hours for
December 1, 2, 8 and 9, 2006.

3

Appellant submitted reports from Dr. Siatczynski dated July 25 to August 10, 2007, who
addressed left shoulder pain. Dr. Siatczynski diagnosed left shoulder rotator cuff tendinitis and
recommended continuing her position with one arm and physical therapy. On August 22, 2007
he noted that appellant was doing well but had weakness of the right shoulder. Dr. Siatczynski
recommended physical therapy and opined that, in one month, appellant would be able to
perform her job subject to a five-pound lifting restriction on her right arm. On September 19,
2007 he noted that appellant’s right shoulder was too weak to lift so he continued her restrictions
of working with one arm. Dr. Siatczynski indicated that a magnetic resonance imaging scan of
the left shoulder revealed some change in the supraspinatus tendon, with no evidence of a tear or
atrophy. He recommended physical therapy for the left shoulder.
On August 21, 2007 appellant’s supervisor, Douglas M. Kope, advised that she was
working in the prep area within her restrictions prior to her work stoppage in November 2006.
He stated that appellant did not have to lift anything weighing more than five pounds. Mr. Kope
indicated that the prep area experienced less volume in the Christmas rush period. He advised
that Christmas rush in the prep area occurred in August or September 2007 when mailers sent out
catalogs. Mr. Kope indicated that since there was no Christmas rush for appellant in the prep
area in November 2007 she should not have been taken off her limited-duty position, which was
within her physician’s restrictions.
In a decision dated October 18, 2007, the hearing representative affirmed the March 5,
2007 decision, finding that appellant failed to establish that her recurrence of disability
commencing November 25, 2006 was causally related to her accepted conditions.
LEGAL PRECEDENT
When an employee, who is disabled from the job he held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that he can perform the light-duty position, the employee has the burden to establish
by the weight of the reliable, probative and substantial evidence a recurrence of total disability
and show that he cannot perform such light duty. As part of this burden, the employee must
show a change in the nature and extent of the injury-related condition or a change in the nature
and extent of the light-duty requirements.2
Causal relationship is a medical issue3 and the medical evidence required to establish a
causal relationship is rationalized medical evidence. Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be

2

Terry R. Hedman, 38 ECAB 222 (1986). See 20 C.F.R. § 10.5(x) for the definition of a recurrence of disability.

3

Mary J. Briggs, 37 ECAB 578 (1986).

4

supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.4
ANALYSIS
The Office accepted appellant’s claim for temporary aggravation of right shoulder
arthritis, temporary left shoulder strain, temporary neck strain and temporary lumbar strain.
Appellant returned to a light-duty position on August 10, 2006, as a modified light-duty mail
processing clerk, 6.5 hours per day, 3 days per week with restrictions of lifting limited to
10 pounds and “cutting” to 30 minutes per hour. She stopped work and claimed disability
compensation beginning November 25, 2006, alleging that she experienced pain in both
shoulders causally related to her accepted work injury. However, appellant has not submitted
sufficient evidence to support a change in the nature and extent of the injury-related condition or
a change in the nature and extent of the light-duty requirements.
On October 20, 2006 Dr. Siatczynski noted appellant’s complaints of right shoulder pain
and adjusted her work restrictions, reducing her cutting duties from 30 minutes to 20 minutes per
hour. On November 3, 2006 he noted appellant’s complaints of left shoulder pain and diagnosed
rotator cuff tendinitis. Dr. Siatczynski noted that appellant was working three days a week and
advised that he would not provide additional restrictions.
His treatment records,
contemporaneous with the claimed recurrence of disability, do not establish that appellant was
totally disabled or a change in the nature of her physical condition, which prevented her from
performing her light-duty position.5 Dr. Siatczynski did not support that appellant experienced a
change in the nature and extent of her injury-related condition that resulted in total disability
beginning November 25, 2006. The Board finds that these reports do not support a recurrence of
disability.
On November 17, 2006 Dr. Siatczynski noted appellant’s worsening bilateral shoulder
pain. He stated that he took appellant off work during the Christmas rush to see if her condition
would settle down. Dr. Siatczynski infers that appellant’s workload increased in November 2006
and suggested that her condition would worsen if she continued to work. However, the Board
has held that fear of future injury is not compensable.6 Dr. Siatczynski did not provide a
rationalized opinion explaining the reasons why appellant’s accepted condition caused disability
such that she was unable to perform limited duty.7 Dr. Siatczynski did not note a specific date of
a recurrence of disability or address a particular change in the nature of appellant’s physical
condition, arising from the employment injury, which prevented her from performing her lightduty position. The Board finds that the evidence is insufficient to establish a change in the
nature of appellant’s injury-related condition that would disable her beginning
November 25, 2006.
4

Gary L. Fowler, 45 ECAB 365 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).

5

See Katherine A. Williamson, 33 ECAB 1696 (1982); Arthur N. Meyers, 23 ECAB 111 (1971) (where the Board
has consistently held that contemporaneous evidence is entitled to greater probative value than later evidence).
6

See I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008).

7

Id.

5

The additional reports from Dr. Siatczynski noted appellant’s status and ongoing
treatment but he failed to address a recurrence of disability or explain any particular change in
the nature of appellant’s physical condition.
Appellant also submitted a November 8, 2006 report from Dr. Varghese, who noted that
she was treated from November 14 to 17, 2006 for right shoulder pain. However, Dr. Varghese
did not address the issue of a recurrence of disability commencing November 25, 2006. Rather,
he indicated that appellant could return to work on November 20, 2006. Her reports do not
support appellant’s claim.
The Office referred appellant to Dr. Geoghegan for a second opinion. In a January 11,
2007 report, he diagnosed degenerative arthritis involving the right shoulder and rotator cuff
tendinitis. Dr. Geoghegan indicated that appellant underwent a hemiarthroplasty with poor
results. He noted findings upon physical examination of audible and palpable click of the right
shoulder, positive impingement sign and limited passive and active motion. On February 7,
2007 Dr. Geoghegan advised that as of the date he examined appellant on January 11, 2007, she
was not totally disabled but could perform work within her restrictions.
The Board finds that the medical evidence does not substantiate that appellant
experienced a change in the nature and extent of the light-duty requirements or was required to
perform duties which exceeded her medical restrictions. Dr. Siatczynski’s November 17, 2006
report noted a worsening bilateral shoulder pain and advised that he took her off work. As noted,
the record does not establish that appellant’s work exceeded her light-duty restrictions or that she
experienced an increased workload during November. On August 21, 2007 appellant’s
supervisor, Mr. Kope, indicated that she worked in the prep area within her restrictions prior to
her work stoppage in November 2006 and advised that the prep area did not experience a
Christmas rush, rather, there was less volume during this period as the Christmas rush in that
area occurred in August or September.
Appellant has not met her burden of proof in establishing that there was a change in the
nature or extent of the injury-related condition or a change in the nature and extent of the lightduty requirements after she returned to work.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained a recurrence of disability from November 25, 2006 to March 5, 2007 causally related
to her accepted conditions.

6

ORDER
IT IS HEREBY ORDERED THAT the October 18 and March 5, 2007 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: February 2, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

